DETAILED ACTION

Applicant’s response filed on 07/28/2021 has been fully considered. Claims 1-12 are pending. Claims 6-7 are amended. Claims 11-12 are withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Eagle et al. (US 2008/0251202 A1, cited in IDS) as evidenced by Mulhaupt et al. (EP 0308664 A1) and in view of Shinno et al. (JP 5337526 B2, cited in IDS, machine translation in English used for citation, made of record on 02/21/2020).
Regarding claim 1, Eagle teaches a structural adhesive comprising [0091, 0098] a mixture [0092, 0098] comprising DER 330 epoxy resin ([0091, 0098], Example No 1, 2, 5) that is a liquid diglycidyl ether of bisphenol A [0074], which reads on a one-component epoxy adhesive comprising in admixture A) a non-rubber-modified, non-phosphorous-modified epoxy-resin, the non-rubber-modified, non-phosphorous-modified epoxy resin being a liquid at 23°C as claimed. Eagle teaches that the structural adhesive further comprises RAM 965 ([0091, 0098], Example No 1, 2, 5) that is a reactive toughener that is an isocyanate-terminated polyurethane prepolymer from a polyether polyol and an aliphatic diisocyanate, which the isocyanate groups are capped n = 1250 and Mw/Mn = 17 and that the polybutyleneglycol segment in the polymer had a Mw = 2000 (p. 20, l. 7, 10, 15), which reads on the limitation wherein the one-component epoxy adhesive further comprises in admixture B) one reactive urethane group-containing polymer having a number average molecular weight of 1,250, at least one polyether rubber segment having a weight of 2000 atomic mass units, and capped isocyanate groups as claimed. Eagle teaches that the structural adhesive further comprises EP796 ([0091, 0098], Example No 1, 2, 5) that is tris (2,4,6-dimethylaminomethyl)phenol in a polymer matrix [0084] and that is a catalyst for the cure of the adhesive [0034], which reads on the limitation wherein the one-component epoxy adhesive further comprises in admixture C) one epoxy curing catalyst as claimed. Eagle teaches that the structural adhesive further comprises Amicure CG-1200 ([0091, 0098], Example No 1, 2, 5) that is a cyanoguanidine epoxy hardener [0083], which reads on the limitation wherein the one-component epoxy adhesive further comprises in admixture D) a curing agent as claimed. Eagle neither teaches that the structural adhesive further comprises a plasticizer nor teaches that the structural adhesive further comprises core-shell rubber particles, Eagle’s structural adhesive would not inherently further comprise a plasticizer, and Eagle’s structural adhesive would not inherently further comprise core-shell rubber particles, which reads on the limitation wherein said one-component toughened epoxy adhesive contains 0 parts by weight of a plasticizer per part by weight of component B) and contains 0 weight percent of core-shell rubber particles as claimed. Eagle teaches that the structural adhesive was baked at 170°C for 
Eagle does not teach that the one-component epoxy adhesive further comprises in admixture E) 3.5 to 50 weight-%, based on the weight of the adhesive, of an epoxy-containing adduct of an epoxy resin and a phosphorus acid. However, Shinno teaches phosphoric acid modified epoxy resin that is present in an epoxy resin composition in an amount that is 10 to 90 weight% or 30 to 70 weight% [0044], wherein the phosphoric acid modified epoxy resin is obtained by making orthophosphoric acid and an epoxy resin react on conventionally well-known conditions [0041], wherein the epoxy resin composition is used in a method to adhere or attach a metal and resin through an epoxy resin composition [0008]. Eagle and Shinno are analogous art because both references are in the same field of endeavor of a one-component epoxy adhesive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shinno’s phosphoric acid modified epoxy resin that is obtained by making orthophosphoric acid and an epoxy resin react on conventionally well-known conditions to modify Eagle’s structural adhesive, and to optimize the amount of Shinno’s phosphoric acid modified epoxy resin in Eagle’s structural adhesive to be from 10 to 50 weight%, which would read on the limitation wherein the one-component epoxy adhesive further comprises in admixture E) 10 to 50 weight-%, based on the weight of the adhesive, of an epoxy-containing adduct of an epoxy resin and a phosphorus acid as claimed. One of ordinary skill in the art would have been motivated to do so because 
Regarding claim 2, Eagle does not teach that component E is a reaction product of at least one epoxy resin and a phosphorus acid at a ratio 0.05 to 0.4 equivalents of P-O-H and/or –P-O-M+ moieties per equivalent of epoxy groups provided by the at least one epoxy resin. However, Shinno teaches phosphoric acid modified epoxy resin that is present in an epoxy resin composition in an amount that is 10 to 90 weight% or 30 to 70 
Regarding claim 3, Eagle does not teach that Component E is a reaction product of a diglycidyl ether of a polyphenol having an epoxy equivalent weight of 150-225 and the phosphorus acid. However, Shinno teaches phosphoric acid modified epoxy resin that is present in an epoxy resin composition in an amount that is 10 to 90 weight% or 30 to 70 weight% [0044], wherein the phosphoric acid modified epoxy resin is manufactured by reacting 990 g of epoxy resins of EEW=190 that is BPADG type and 10 g of 85% orthophosphoric acid [0079], wherein the phosphoric acid modified epoxy resin is obtained by making orthophosphoric acid and an epoxy resin react on conventionally well-known conditions [0041], wherein the epoxy resin composition is used in a method to adhere or attach a metal and resin through an epoxy resin composition [0008]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shinno’s phosphoric acid 
Regarding claim 4, Eagle does not teach that the one-component epoxy adhesive contains 3.5 to 15 weight-% of component E, based on the weight of the adhesive. However, Shinno teaches phosphoric acid modified epoxy resin that is present in an epoxy resin composition in an amount that is 10 to 90 weight% or 30 to 70 weight% [0044], wherein the phosphoric acid modified epoxy resin is obtained by making orthophosphoric acid and an epoxy resin react on conventionally well-known conditions [0041], wherein the epoxy resin composition is used in a method to adhere or attach a metal and resin through an epoxy resin composition [0008]. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Shinno’s phosphoric acid modified epoxy resin that is obtained by making orthophosphoric acid and an epoxy resin react on conventionally well-known conditions to modify Eagle’s structural adhesive, and to optimize the amount of Shinno’s phosphoric acid modified epoxy resin in Eagle’s structural adhesive to be from 10 to 15 weight%, which would read on the limitation wherein the one-component epoxy adhesive contains 10 to 15 weight-% of component E, based on the weight of the adhesive as claimed. One of ordinary skill in the art would have been motivated to do so because Shinno teaches that the phosphoric acid modified epoxy resin [0044] that is obtained by making orthophosphoric acid and an epoxy resin react on conventionally well-known conditions [0041] is beneficial for being useful in an epoxy resin composition in an amount that is 10 to 90 weight% or 30 to 70 weight% [0044], that sufficient adhesiveness to a metal and resin is not obtained when the content of the phosphoric 
Regarding claim 5, Eagle teaches that the structural adhesive comprises [0091, 0098] a mixture [0092, 0098] comprising DER 330 epoxy resin ([0091, 0098], Example No 1, 2, 5) that is a liquid diglycidyl ether of bisphenol A [0074], which reads on the limitation wherein component A includes at least one diglycidyl ether of a bisphenol as claimed.
Regarding claim 7, Eagle teaches that the structural adhesive comprises RAM 965 ([0091, 0098], Example No 1, 2, 5) that is a reactive toughener that is an isocyanate-terminated polyurethane prepolymer from a polyether polyol and an aliphatic diisocyanate, which the isocyanate groups are capped with o,o-diallyl bisphenol A, and is made as described in Example 13 of EP 308 664 [0079], and Mulhaupt provides n = 1250 and Mw/Mn = 17 and that the polybutyleneglycol segment in the polymer had a Mw = 2000 (p. 20, l. 7, 10, 15), which reads on the limitation wherein the capped isocyanate groups are capped with a polyphenol as claimed.
Regarding claim 8, Eagle teaches that the structural adhesive comprises Amicure CG-1200 ([0091, 0098], Example No 1, 2, 5) that is a cyanoguanidine epoxy hardener [0083], which reads on the limitation wherein component D includes dicyandiamide as claimed.
Regarding claim 9, Eagle teaches that the structural adhesive comprises EP796 ([0091, 0098], Example No 1, 2, 5) that is tris (2,4,6-dimethylaminomethyl)phenol in a polymer matrix [0084] and that is a catalyst for the cure of the adhesive [0034]. Eagle teaches that in another embodiment, the catalyst is a urea instead of 2,4,6-tris(dimethylaminomethyl)phenol [0034], which optionally reads on the limitation wherein component C includes a urea compound as claimed.
Eagle does not teach a specific embodiment wherein component C includes a urea compound. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Eagle’s catalyst that is a urea to substitute for at least a fraction of Eagle’s tris (2,4,6-dimethylaminomethyl)phenol, which would read on the limitation wherein component C includes a urea compound as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a structural adhesive with a similar ability to be used as a structural adhesive because Eagle teaches that the structural adhesive comprises EP796 ([0091, 0098], 
Regarding claim 10, Eagle does not teach that the structural adhesive further comprises glass microspheres, and Eagle’s structural adhesive would not inherently further comprise glass microspheres, which reads on the limitation wherein the one-component epoxy adhesive contains 0 weight-% glass microspheres, based on the weight of the one-component epoxy adhesive as claimed. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Eagle et al. (US 2008/0251202 A1, cited in IDS) as evidenced by Mulhaupt et al. (EP 0308664 A1) and in view of Shinno et al. (JP 5337526 B2, cited in IDS, machine translation in English used for citation, made of record on 02/21/2020) as applied to claim 1, and further as evidenced by Dow (Dow Chemical Company, “D.E.R. 661”, 11/15/2018) and Olin (Olin Corporation, “D.E.R. 662 Epoxy Resin”, 05/17/2018).
Regarding claim 6, Eagle as evidenced by Mulhaupt and in view of Shinno renders obvious the one-component epoxy adhesive of claim 1 as explained above. Eagle teaches that the structural adhesive comprises [0091, 0098] a mixture [0092, 0098] comprising DER 330 epoxy resin ([0091, 0098], Example No 1, 2, 5) that is a liquid diglycidyl ether of bisphenol A that has an epoxy equivalent weight of approximately 180 [0074], which reads on the limitation wherein component A includes 
Eagle does not teach a specific embodiment wherein component A further includes a second diglycidyl ether of a bisphenol that has an epoxy equivalent weight of greater than 225 to 750. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Eagle’s diglycidyl ethers of bisphenol A resins that are D.E.R. 661 or D.E.R. 662 to substitute for a fraction of Eagle’s DER 330 epoxy resin that is a liquid diglycidyl ether of bisphenol A, which would read on the limitation wherein component A further includes a second diglycidyl ether of a bisphenol that has an epoxy equivalent weight of 550 to 560 or 585 to 635 as claimed. One of ordinary skill in the art would have been motivated to do so because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a structural adhesive with similar ability to be used as a structural adhesive because .

Response to Arguments
Applicant’s arguments, see p. 5, filed 07/28/2021, with respect to the objection to claim 7 have been fully considered and are persuasive. The objection to claim 7 has been withdrawn. 
Applicant’s arguments, see p. 5, filed 07/28/2021, with respect to the rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, have been fully considered and are persuasive. The rejection of claim 6 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, has been withdrawn. 
Applicant's arguments filed 07/28/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that Table 2 of the Application shows that inventive Samples 1, 2, and 3 show less than 40% loss of lap shear strength after corrosion agent and that Samples made with adhesives that do not contain  
In response to the applicant’s argument that the adhesives of the present invention address the loss of lap shear strength that is observed with convention epoxy resins due to corrosion under harsh environmental conditions by modifying a conventional one-component epoxy adhesive, such as disclosed by Eagle, by adding an epoxy-containing adduct of an epoxy resin and a phosphorus acid, Component E, and that Eagle does not address this problem (p. 6), the rejection of claims 1-5 and 7-10 is not based on Eagle individually. It is based on the combination of Eagle in view of Shinno’s rendering obvious the claims. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It is noted that “the loss of lap shear strength that is observed with convention epoxy resins due to corrosion under harsh environmental conditions” is not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to the applicant’s argument that Shinno does not remedy the defect that Eagle does not address of the problem of loss of lap shear strength that is observed with conventional epoxy resins due to corrosion under harsh environmental conditions, because Shinno does not provide any teaching or suggestion that toughened epoxy adhesive comprising an epoxy-containing adduct of an epoxy resin and a phosphorous acid would yield good adhesion between metal substrates, and that In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID T KARST/Primary Examiner, Art Unit 1767